Exhibit 99.1 Texas Eastern Products Pipeline Company, LLC and Subsidiaries Unaudited Condensed Consolidated Balance Sheet June 30, 2009 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page No. Unaudited Condensed Consolidated Balance Sheet as of June 30, 2009 2 Notes to Unaudited Condensed Consolidated Balance Sheet 1.Company Organization and Basis of Presentation 3 2.General Accounting Matters 4 3.Accounting for Equity Awards 6 4.Derivative Instruments and Hedging Activities 9 5.Inventories 13 6.Property, Plant and Equipment 13 7.Investments in Unconsolidated Affiliates 14 8.Business Combination 14 9.Intangible Assets and Goodwill 15 10.Debt Obligations 16 11.Equity (Deficit) and Noncontrolling Interest 17 12.Business Segments 18 13.Related Party Transactions 19 14.Commitments and Contingencies 22 15.Subsequent Events 28 1 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET AT JUNE 30, 2009 (Dollars in millions) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, trade (net of allowance for doubtful accounts of $2.6) 984.8 Accounts receivable, related parties 10.7 Inventories 95.6 Other 38.7 Total current assets 1,129.8 Property, plant and equipment, at cost (net of accumulated depreciation of $729.9) 2,591.6 Investments in unconsolidated affiliates 1,198.9 Intangible assets (net of accumulated amortization of $172.3) 195.1 Goodwill 106.6 Other assets 132.9 Total assets $ 5,354.9 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued liabilities $ 967.9 Accounts payable, related parties 40.9 Accrued interest 36.0 Other accrued taxes 21.0 Other 21.1 Total current liabilities 1,086.9 Long-term debt: Senior notes 1,710.9 Junior subordinated notes 299.6 Other long-term debt 723.3 Total long-term debt 2,733.8 Other liabilities and deferred credits 27.8 Commitments and contingencies Equity (deficit): Texas Eastern Products Pipeline Company, LLC member’s equity (deficit): Member’s equity (deficit) (126.3 ) Accumulated other comprehensive loss (5.8 ) Total Texas Eastern Products Pipeline Company, LLC member’s equity (deficit) (132.1 ) Noncontrolling interest 1,638.5 Total equity (deficit) 1,506.4 Total liabilities and equity (deficit) $ 5,354.9 See Notes to Unaudited Condensed Consolidated Balance Sheet. 2 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Except as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions. Note 1.Company Organization and Basis of Presentation Company Organization Texas Eastern Products Pipeline Company, LLC is a Delaware limited liability company that owns a 2% general partner interest in TEPPCO Partners, L.P. (“TEPPCO”) and acts as the managing general partner of TEPPCO.We have no independent operations and no material assets outside those of TEPPCO.TEPPCO is a publicly traded, diversified energy logistics partnership with operations that span much of the continental United States.Its limited partner units (“Units”) are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “TPP.”TEPPCO was formed in March 1990 as a Delaware limited partnership.TEPPCO operates principally through TE Products Pipeline Company, LLC (“TE Products”), TCTM, L.P. (“TCTM”), TEPPCO Midstream Companies, LLC (“TEPPCO Midstream”) and TEPPCO Marine Services, LLC (“TEPPCO Marine Services”). Our membership interests are owned by Enterprise GP Holdings L.P. (“Enterprise GP Holdings”), a publicly traded partnership controlled by Dan L. Duncan.Enterprise GP Holdings is an affiliate of EPCO, Inc. (“EPCO”), a privately-held company also controlled by Dan L. Duncan.Mr. Duncan and certain of his affiliates, including DFI GP Holdings L.P. (“DFIGP”), Enterprise GP Holdings and Dan Duncan LLC, a privately-held company controlled by him, control us, TEPPCO and Enterprise Products Partners L.P. (“Enterprise Products Partners”) and its affiliates, including Duncan Energy Partners L.P. (“Duncan Energy Partners”).EPCO and its affiliates and Enterprise GP Holdings are not liable for our obligations nor do we assume or guarantee the obligations of such affiliates.We do not receive financial assistance from or own interests in any other EPCO affiliates other than our general partner interests in TEPPCO.Enterprise GP Holdings, DFIGP and other entities controlled by Mr. Duncan own 17,073,315 of TEPPCO’s Units.Our executive officers are employees of EPCO, and most of the other personnel working on behalf of TEPPCO also are employees of EPCO.Under an amended and restated administrative services agreement (“ASA”), EPCO performs management, administrative and operating functions required for us and our subsidiaries, and we reimburse EPCO for all direct and indirect expenses that have been incurred in managing us and our subsidiaries. On June 28, 2009, we and TEPPCO entered into definitive merger agreements with Enterprise Products Partners, its general partner, Enterprise Products GP, LLC (“EPGP”), and two of its subsidiaries.See Note 13 for information regarding the proposed merger with Enterprise Products Partners. References to “we,” “us,” “our,” and the “Company” mean Texas Eastern Products Pipeline Company, LLC, and where the context requires, include our subsidiaries and their business and operations.References to the “Parent Company” are intended to mean and include Texas Eastern Products Pipeline Company, LLC, in its individual capacity, and not on a consolidated basis as part of a common control group with TEPPCO and its subsidiaries. We refer to refined products, liquefied petroleum gases (“LPGs”), petrochemicals, crude oil, lubrication oils and specialty chemicals, natural gas liquids (“NGLs”), natural gas, asphalt, heavy fuel oil, other heated oil products and marine bunker fuel, collectively as “petroleum products” or “products.” Basis of Presentation We own a 2% general partner interest in TEPPCO, which conducts substantially all of our business.We have no independent operations and no material assets outside those of TEPPCO.The number of reconciling items between our consolidated balance sheet and that of TEPPCO are few.The most significant difference is that relating to noncontrolling interest ownership in our net assets by the limited partners of TEPPCO, and the elimination of our investment in TEPPCO with our underlying partner’s capital account in TEPPCO. 3 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Effective January 1, 2009, we adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) No. 160 (Accounting Standards Codification (“ASC”) 810), Noncontrolling Interests in Consolidated Financial Statements.SFAS 160 established accounting and reporting standards for noncontrolling interests, which were previously identified as minority interest in our consolidated balance sheet.SFAS 160 requires, among other things, that noncontrolling interests be presented as a component of equity on our consolidated balance sheet (i.e., elimination of the “mezzanine” presentation previously used for minority interest).See Note 11 for additional information regarding noncontrolling interests. The unaudited condensed consolidated balance sheet included in this Current Report on Form 8-K reflects the changes required by SFAS 160. The accompanying unaudited condensed consolidated balance sheet reflects all adjustments that are, in the opinion of our management, of a normal and recurring nature and necessary for a fair statement of our financial position as of June 30, 2009. Although we believe our disclosures are adequate to make the information presented in our unaudited condensed consolidatedbalance sheet not misleading, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) have been condensed or omitted pursuant to those rules and regulations of the U.S. Securities and Exchange Commission (“SEC” or “Commission”).Our unaudited condensed consolidatedJune 30, 2009 balance sheet should be read in conjunction with our audited December 31, 2008 balance sheet filed on TEPPCO’s Current Report on Form 8-K on July 8, 2009 (the “Recast Form 8-K”), which retrospectively adjusts portions of our audited December 31, 2008 balance sheet.The Recast Form 8-K reflects our adoption of SFAS 160 and the resulting change in presentation and disclosure requirements.In addition, this financial information should be read in conjunction with TEPPCO’s annual report on Form 10-K for the year ended December 31, 2008 and its Form 10-Q for the period ended June 30, 2009.The Commission file number for TEPPCO’s public filings is 1-10403. Note 2.General Accounting Matters Estimates Preparing our Unaudited Condensed Consolidated Balance Sheet in conformity with GAAP requires management to make estimates and assumptions that affect amounts presented in the balance sheet (e.g. assets and liabilities) and disclosures about contingent assets and liabilities.Our actual results could differ from these estimates.On an ongoing basis, management reviews its estimates based on currently available information.Changes in facts and circumstances may result in revised estimates. 4 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Fair Value Information Cash and cash equivalents, accounts receivable, accounts payable and accrued expenses and other current liabilities are carried at amounts which reasonably approximate their fair values due to their short-term nature.The estimated fair values of our fixed-rate debt are based on quoted market prices for such debt or debt of similar terms and maturities.The carrying amount of our variable-rate debt obligation reasonably approximatesits fair value due to its variable interest rate.See Note 4 for fair value information associated with our derivative instruments. The following table presents the estimated fair values of our financial instruments at June 30, 2009: Carrying Fair Financial Instruments Value Value Financial assets: Cash and cash equivalents $ $ Accounts receivable, trade 984.8 984.8 Financial liabilities: Accounts payable and accrued liabilities 967.9 967.9 Other current liabilities 21.1 21.1 Fixed-rate debt (principal amount) 2,000.0 1,967.0 Variable-rate debt 723.3 723.3 Recent Accounting Developments The following information summarizes recently issued accounting guidance since those reported in our Recast Form 8-K that will or may affect our future financial statements. In April 2009, the Financial Accounting Standards Board (“FASB”) issued new guidance in the form of FASB Staff Positions (“FSPs”) in an effort to clarify certain fair value accounting rules. FSP Financial Accounting Standard (“FAS”) 157-4 (ASC 820),Determining Fair Value When the Volumes and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly, establishes a process to determine whether a market is not active and a transaction is not distressed.FSP FAS 157-4 states that companies should look at several factors and use judgment to ascertain if a formerly active market has become inactive. When estimating fair value, FSP FAS 157-4 requires companies to place more weight on observable transactions determined to be orderly and less weight on transactions for which there is insufficient information to determine whether the transaction is orderly (entities do not have to incur undue cost and effort in making this determination). The FASB also issued FSP FAS 107-1 and APB 28-1 (ASC 825), Interim Disclosures About Fair Value of Financial Instruments.This FSP requires that companies provide qualitative and quantitative information about fair value estimates for all financial instruments not measured on the balance sheet at fair value in each interim report. Previously, this was only an annual requirement. We adopted these FSPs effective June 30, 2009.Our adoption of this new guidance did not have a material impact on our financial position or related disclosures. In May 2009, the FASB issued SFAS No. 165 (ASC 855), Subsequent Events, which establishes general standards of accounting for, and disclosure of, events that occur after the balance sheet date but before financial statements are issued or are available to be issued. SFAS 165 requires the disclosure of the date through which an entity has evaluated subsequent events and the basis for that date.We adopted SFAS 165 on June 30, 2009.Our adoption of this guidance did not have any impact on our financial position. In June 2009, the FASB issued SFAS No. 167 (ASC 810), Amendments to FASB Interpretation No. 46(R), which amended consolidation guidance for variable interest entities (“VIEs”) under FASB Interpretation (“FIN”) No. 46(R) (“FIN 46(R)”) (ASC 810-10) Consolidation of Variable Interest Entities. VIEs are entities whose equity investors do not have sufficient equity capital at risk such that the entity cannot finance its own activities.When a business has a controlling financial interest in a VIE, the assets, liabilities and profit or loss of that entity must be included in consolidation.A business enterprise must 5 TEXAS EASTERN PRODUCTS PIPELINE COMPANY, LLC NOTES TO UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET consolidate a VIE when that enterprise has a variable interest that will cover most of the entity’s expected losses and/or receive most of the entity’s anticipated residual return.SFAS 167, among other things, eliminates the scope exception for qualifying special-purpose entities, amends certain guidance for determining whether an entity is a VIE, expands the list of events that trigger reconsideration of whether an entity is a VIE, requires a qualitative rather than a quantitative analysis to determine the primary beneficiary of a VIE, requires continuous assessments of whether a company is the primary beneficiary of a VIE and requires enhanced disclosures about a company’s involvement with a VIE.SFAS 167 is effective for us on January 1, 2010. At June 30, 2009, we did not have any VIEs; therefore, our adoption of this new guidance is not expected to have a material impact on our financial position. In June 2009, the FASB issued SFAS No. 168 (ASC 105), The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles—a replacement of FASB Statement No. 162, which establishes the ASC as the source of authoritative GAAP recognized by the FASB to be applied by nongovernmental entities. The ASC is a reorganization of current GAAP into a topical format that eliminates the current GAAP hierarchy and establishes instead two levels of guidance — authoritativeand nonauthoritative.All guidance contained in the ASC carries an equal level of authority.Rules and interpretive releases of the SEC under federal securities laws are also sources of authoritative GAAP for SEC registrants.SFAS 168 identifies the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with GAAP. SFAS 168 is effective for financial statements issued for interim and annual periods ending after September 15, 2009. We will adopt SFAS 168 on September 30, 2009. Our adoption of this new guidance is not expected to have any impact on our financial position.
